UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7369



BELTON HARRIS, JR., a/k/a Lett,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JOHN J. LAMANNA,
Warden at FCI - Edgefield,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Matthew J. Perry, Jr., Senior
District Judge. (9:05-cv-02602-MJP)


Submitted: October 17, 2006                 Decided: October 24, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belton Harris, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Belton Harris, Jr. seeks to appeal the district court’s

judgment and order accepting the recommendation of the magistrate

judge and denying his 28 U.S.C. § 2241 (2000) petition.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Harris v.

United States, No. 9:05-cv-02602-MJP (D.S.C. June 23, 2006).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.*



                                                           AFFIRMED




     *
      To the extent Harris may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second or successive 28 U.S.C.
§ 2255 (2000) motion, we deny authorization.

                              - 2 -